Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 11-16, and 18-20 are rejected under 35 U.S.C 102(a)(1) as being anticipated by Tomlin (US 20150302869)
Regarding claim 1, Tomlin teaches a method for modifying an audio playback1 (modifying digital content item by adjusting volume level, Tomlin, [0038]; digital content may be a song, Tomlin, [0024]) comprising: 
configuring an audio playback device (head mounted  display device HMD 104 may output audio content through speakers, Tomlin, [0023]; volume of speakers on HMD may be adjusted, Tomlin, [0090]), the audio playback device comprising a plurality of far-field (from figs 7-8, the microphone array input 904 in 608 is considered “far-field” when microphone is located in device 608 and users 602 and 610 are speaking to each other as shown, Tomlin, figs 7 and 8; microphone array input 904 is part of “sensors” 902 in fig. 9 and sensor 902 is essentially equivalent to sensor 608 of figs. 7 and 8—accordingly, microphone array input 904 is considered fairly disclosed as part of sensor 608) audio inputs (microphone array 904, Tomlin [0040]; conversation between first and second users received by sensor device 608, Tomlin [0035]; sensors 608 in fig 6 and [0035] is 
generating the audio playback via the audio playback device (modifying presentation of digital content based on detected conversation, Tomlin, [0033]; audio volume of video game might be muted or lowered in response to detecting a conversation which inherently entails generating playback of the video game audio in the first place, Tomlin, [0037]); 
receiving, via at least one far-field audio input of the plurality of far-field audio inputs (sensor device 608 captures audio data as an audio data stream 908, Tomlin, [0034-0035], [0040], figs 9 and 10; it is noted that sensor device 608 comprises microphone array 904, Tomlin [0034], [0039-0040]), a first voice input from a first user from a first position within an environment (first user 602, Tomlin, [0035], figs 7-8) and a second voice input from a second user (second user 610, Tomlin, [0035], figs 7-8) different from the first user; and, 
modifying the audio playback (if conversation is detected, modifying presentation volume of digital content item, Tomlin, [0035], [0055]) if the first voice input and the second voice input exceed a predefined content-agnostic threshold or match a predefined content-agnostic pattern (in one example, a conversation may be detected when human speech segments spoken by a first user occur before and after a human speech segment spoken by a second user. In another example, a conversation may be detected when human speech segments spoken by the second user occur before and after a human speech segment spoken by the first user. In some implementations, this may include determining if the alternating human speech segments are within a designated time period. Further, in some implementations, this may include determining if the alternating human speech segments occur within a designated cadence range. If the human speech segments alternate between different source locations {and are within the designated time , 
wherein the predefined content-agnostic threshold and predefined content-agnostic pattern indicate a conversation between the first user and the second user (if the human speech segments alternate between different source locations, are within the designated time period, and/or occur within the designated cadence range, then a conversation is detected, Tomlin, [0054]).
Regarding claim 2, Tomlin teaches the method of claim 1, wherein modifying the audio playback includes adjusting at least one audio playback characteristic of the audio playback (modifying presentation of digital content based on detected conversation, Tomlin, [0033]; audio volume of video game might be muted or lowered in response to detecting a conversation which inherently entails generating playback of the video game audio in the first place, Tomlin, [0037]).
Regarding claim 3, Tomlin teaches the method of claim 2, wherein the at least one audio playback characteristic is selected from: a volume characteristic (modifying presentation of digital content based on detected conversation, Tomlin, [0033]; audio volume of video game might be muted or lowered in response to detecting a conversation which inherently entails generating playback of the video game audio in the first place, Tomlin, [0037]), a bass characteristic, a treble characteristic, and an equalization characteristic.
Regarding claim 4, Tomlin teaches the method of claim 1, wherein the configuring of the audio playback device further comprises: creating at least one user profile associated with a first user (user profile, Tomlin, [0049]), the at least one user profile comprising a voice recognition profile associated with the first user (identifying that a known user is speaking, Tomlin, [0049], [0060]; although these section of Tomlin do not specifically state that it is audio data that makes up the voice recognition profile, claim 4 does not actually require that it be audio data; however, claim 6 of Tomlin does clearly disclose identifying a user based on stored audio data).
Regarding claim 9, Tomlin teaches the method of claim 1, wherein the predefined content-agnostic threshold is selected from: a volume threshold or a time threshold (threshold period of time, Tomlin, [0046]), and the predefined content agnostic pattern is a conversational pattern (conversation cadence, Tomlin, [0046]).
Claims 11 and 19 are each substantially similar to claim 1 and are rejected for the same reasons.
Claim 12 is substantially similar to claim 2 and is rejected for the same reasons.
Claims 13 and 20 are each substantially similar to claim 3 and are rejected for the same reasons.
Claim 14 is substantially similar to claim 4 and is rejected for the same reasons.
Claim 15 is substantially similar to claim 5 and is rejected for the same reasons.
Claim 16 is substantially similar to claim 6 and is rejected for the same reasons.
Claim 18 is substantially similar to claim 9 and is rejected for the same reasons


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tomlin and Goldman (US 20170193978).
Regarding claim 5, Tomlin teaches the method of claim 1.
Although Tomlin does not explicitly teach the feature wherein modifying the audio playback includes sending the voice input to a first audio output, Goldman teaches detecting that the user is speaking (Goldman, [0014]) and operating a headset in a hear-through mode such that the user can hear audio output of voice input from another user to engage in conversation (Goldman, [0016]) and it would have been obvious to one of ordinary skill in the art to output a voice input as disclosed by Goldman as the use of a known technique to improve a similar system in the same way.
Regarding claim 6, Tomlin and Goldman teach the method of claim 5, wherein the first audio output is a wearable audio device (headset, Goldman, [0014]), a speaker, or a portable speaker.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tomlin and Carbune (US 20200154236).
Regarding claim 10, Tomlin teaches the method of claim 1, wherein the audio playback is modified if the voice input matches a predefined content-agnostic pattern (cadence of conversation, Tomlin, [0046]).
Although Tomlin does not explicitly teach the feature wherein the audio playback is modified if the voice input exceeds a predefined content-agnostic threshold, Carbune teaches detecting that a conversation has lapsed if a detected audio level falls below a predetermined threshold (Carbune, [0042]).  It would have been obvious to one of ordinary skill in the art that audio being above a threshold would indicate the opposite—that is, a conversation is occurring and using the voice input exceeding a pre-defined content agnostic threshold since doing so is the use of a known technique to improve a similar system in the same way.

Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed 9/9/20 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Claims 7, 8, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KILE O BLAIR/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Some use of bold font is used throughout to visually differentiate claim limitations from references to the prior art.